TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-22-00262-CV


                                          C. R., Appellant

                                                  v.

                Texas Department of Family and Protective Services, Appellee


                FROM THE 419TH DISTRICT COURT OF TRAVIS COUNTY
        NO. D-1-FM-20-004849, THE HONORABLE JAN SOIFER, JUDGE PRESIDING



                             MEMORANDUM OPINION


               C.R. appeals from the trial court’s final decree terminating his parental rights

to his child. See Tex. Fam. Code § 161.001. Following a jury trial, the trial court rendered

judgment on the jury’s verdict, finding by clear and convincing evidence that several statutory

grounds existed for terminating C.R.’s parental rights and that termination of those rights was in

the child’s best interest. See id. § 161.001(b)(1)(E), (O), (2).

               On appeal, C.R.’s court-appointed attorney has filed an Anders brief concluding

that his appeal is frivolous and without merit. See Anders v. California, 386 U.S. 738, 744

(1967); In re P.M., 520 S.W.3d 24, 27 (Tex. 2016) (per curiam) (approving use of Anders

procedure in appeal from termination of parental rights). The brief meets the requirements of

Anders by presenting a professional evaluation of the record and demonstrating why there are no

arguable grounds to be advanced on appeal. See 386 U.S. at 744; Taylor v. Texas Dep’t of

Protective & Regulatory Servs., 160 S.W.3d 641, 646-47 (Tex. App.—Austin 2005, pet. denied).
C.R.’s counsel has certified to this Court that she has provided C.R. with copies of the Anders

brief, the clerk’s record, and the reporter’s record and that she has advised C.R. of his right to

file a pro se brief. To date, C.R. has not filed a pro se brief. The Department of Family and

Protective Services has a filed a response, stating that it will not file a brief unless requested by

this Court.

               Upon receiving an Anders brief, we must conduct a full examination of the record

to determine whether the appeal is wholly frivolous. Penson v. Ohio, 488 U.S. 75, 80 (1988);

Taylor, 160 S.W.3d at 647. We have conducted an independent review of the entire record,

including the Anders brief submitted on C.R.’s behalf, and have found nothing in the record

that might arguably support an appeal. Our review included the trial court’s endangerment

finding under part (E) of Section 161.001(b)(1) of the Family Code, and we have found no

nonfrivolous issues that could be raised on appeal with respect to that finding. See In re N.G.,

577 S.W.3d 230 237 (Tex. 2019). We agree that the appeal is frivolous and without merit.

Accordingly, we affirm the trial court’s final decree terminating C.R.’s parental rights.



                                              __________________________________________
                                              Chari L. Kelly, Justice

Before Justices Goodwin, Baker, and Kelly

Affirmed

Filed: October 19, 2022




                                                 2